NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0547n.06

                                           No. 21-1086

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,               )                                           FILED
                                         )                                      Nov 30, 2021
                                         )                                  DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,
                                         )
                                         )                      ON APPEAL FROM THE U.S.
 v.
                                         )                      DISTRICT COURT FOR THE
 HALE EDWARD COTTON, JR., aka Hal Edward )                      WESTERN DISTRICT OF
                                         )                      MICHIGAN
 Cotton, Jr.,
                                         )
                                         )
        Defendant-Appellant.
                                         )


       Before: McKEAGUE, GRIFFIN, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Hale Cotton, Jr. pled guilty to being a felon in possession

of a firearm. The district court sentenced him to 110 months’ imprisonment, the low end of his

Guidelines range. Cotton now argues that his sentence is both procedurally and substantively

unreasonable. We affirm.

       In June 2020, police officers in Lansing, Michigan had a warrant for Cotton’s arrest. After

receiving a tip about his whereabouts, officers saw Cotton participate in what they believed was a

drug deal. The officers approached Cotton, who fled—first, on a children’s bicycle and then, after

falling from the bike, on foot. During the chase, the officers saw a black pistol in Cotton’s hand.

Cotton ran up to a house and attempted to open a locked door and a window. The officers soon

caught up to him. A struggle ensued, and one of the officers tased Cotton to get him to drop the

gun. Cotton continued to resist, but the officers eventually subdued him and discovered that he
No. 21-1086, United States v. Cotton


had also been holding a small bag of crack cocaine. Cotton was arrested and later charged with

being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 921(a). He pled

guilty. The district court calculated a Guidelines range of 110 to 120 months’ imprisonment and

sentenced Cotton to 110 months.

          Cotton argues that his sentence was procedurally unreasonable because, he says, the district

court failed to consider all of the 18 U.S.C. § 3553(a) factors. See Gall v. United States, 552 U.S.

38, 51 (2007). Cotton failed to raise this (or any other) objection at sentencing, so we review for

plain error. See United States v. Simmons, 587 F.3d 348, 358 (6th Cir. 2009). Specifically, Cotton

contends that the court considered only his criminal history and ignored his struggles with drug

abuse. But a district court “need not discuss each and every § 3553(a) factor.” United States v.

Husein, 478 F.3d 318, 330 (6th Cir. 2007). Rather, the district court “should set forth enough to

satisfy the appellate court that he has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356

(2007).

          The record belies Cotton’s procedural argument. At sentencing, the district court expressly

considered Cotton’s substance-abuse history: the court found that Cotton’s drug abuse began when

he was 15 years old; that it involved marijuana, codeine, cocaine, Xanax, and heroin; and that

Cotton would benefit from substance-abuse treatment while in prison. The court also considered

“the nature and circumstances of the offense,” including that Cotton had fled from police, refused

to drop the gun until he was tased, and even then continued to struggle with the officers. 18 U.S.C.

§ 3553(a)(1). Moreover, in fashioning Cotton’s sentence, the court acknowledged “the need to

avoid unwarranted sentence disparities.” Id. § 3553(a)(6). The court did not err, let alone plainly

err, in considering the statutory sentencing factors.



                                                  -2-
No. 21-1086, United States v. Cotton


         That leaves Cotton’s challenge to the substantive reasonableness of his sentence, which we

review for an abuse of discretion. See Gall, 552 U.S. at 51. Cotton received a within-Guidelines

sentence—in fact, he received a sentence at the bottom of the Guidelines range—so we presume

that his sentence is reasonable. See, e.g., United States v. Lapsins, 570 F.3d 758, 774 (6th Cir.

2009).

         Cotton tries to rebut that presumption by arguing that the district court imposed a sentence

that was “greater than necessary” to achieve the goals of sentencing. 18 U.S.C. § 3553(a); see

Holguin-Hernandez v. United States, 140 S. Ct. 762, 766 (2020). To that end, he asserts that his

“sentence stems from a crime where he possessed a gun while holding a minimal amount of

narcotics and fled from officers on a bicycle” and that he “apologized for his actions during the

sentencing hearing.” Cotton’s Br. at 10–11. But Cotton ignores that he resisted arrest and

attempted to break into a home while fleeing from police. And he ignores the district court’s

finding that, despite an extensive criminal history and “numerous interventions by the criminal

justice system,” he “has been unable to conform his behavior.” The district court did not abuse its

discretion in sentencing Cotton to 110 months’ imprisonment.

         The district court’s judgment is affirmed.




                                                 -3-